Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 35-55 are pending.  Claims 1-34 are cancelled.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2185.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 35, 38-41, 43-44, 46-48, 51-53 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by (US Pub No. 2007/0150762).
In regard to claim 35, Sharma et al. disclose an apparatus comprising: a port (item 218 or 204 of figure 2) to couple to a device over a link, the link comprising a set of lanes (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Sharma discloses device 1 (200) has a transmitter 204 that sends data serially on two wires 206 and 208. The two wires comprise a differential signal pair. The first wire 206 sends the signal itself and the second wire 208 sends the inverse of the signal. Device 2 (202) has a receiver 210 that receives the signals from the differential signal pair (206 and 208) transmitted by device 1 (200). Additionally, a second differential signal pair comprising wires 214 and 216 is utilized to send signals from the device 2 (202) transmitter 212 to the device 1 (200) receiver 218. This set of four wires comprises one lane of a full-duplex differential serial link.  See para 17),

    PNG
    media_image1.png
    1044
    778
    media_image1.png
    Greyscale

the set of lanes comprising a first number of lanes and a second number of lanes (in Sharma, both device 1 (200) and device 2 (202) have logic incorporated to transition one or more lanes from the L0 power state to the L0s power state. In one embodiment, if N is the number of lanes in the link, device 1 and device 2 each have the capability to transition 1 to N-1 transmission lanes in the link from the L0 power state to the L0s power state. In this embodiment, once the 1 to N-1 transmission lanes have been transitioned to the L0s power state, the remaining lane(s) that are still fully operational in the L0 power state to transmit the mandatory UpdateFC flow control packets.  See para 20); the port to: transmit data on the link using each lane of the set of lanes (in Sherma, each device may have the capability to selectively put one or more of its transmission lanes into the L0s power savings state from the fully operational L0 power state.  See para 22); receive a request to transmit data on the first number of lanes (in Sherma, one of the two devices acts as a master and the other as a slave. Thus, in this embodiment, one device determines all lanes that are on or off for both devices. In this embodiment, the master initiates the reduction in the number of operational lanes by transmitting EIOS sets on the one or more lanes that are to be deactivated (i.e., turned off). The EIOS sets are followed by electrical idle while the other lanes carry normal idle patterns. The slave replies back with EIOS sets on those lanes after which the master and slave can resume normal transaction layer packet (TLP)/DLLP transmission on the new set of reduced lanes.  See para 36); transmit an electrical idle ordered set (EIOS) on the second number of lanes (in Sherma, one of the two devices acts as a master and the other as a slave. Thus, in this embodiment, one device determines all lanes that are on or off for both devices. In this embodiment, the master initiates the reduction in the number of operational lanes by transmitting EIOS sets on the one or more lanes that are to be deactivated (i.e., turned off). The EIOS sets are followed by electrical idle while the other lanes carry normal idle patterns. The slave replies back with EIOS sets on those lanes after which the master and slave can resume normal transaction layer packet (TLP)/DLLP transmission on the new set of reduced lanes.  See para 36); and transmit skip ordered set, SKP OS on the first number of lanes (in Sherma, device 1 (400) sends a skip ordered set (SOS) (420 and 422) in both Lane A and Lane B after transmitting the FTS sequences. The SOS is sent to allow the lanes to deskew. At this point all lanes that had the SOS sent become active and data packets can once again be sent on both Lane A and Lane B from Device 1 (400) to Device 2 (402). In one embodiment, if any lane fails to come out of the L0s state by not achieving symbol lock or by some other issue this will bring the link into the Recovery state. The Recovery state in the PCI-Express.TM. specification forces all lanes in both directions to become active and the link can be brought back up that way.  See para 33); and transmit data on the first number of lanes (in Sherma, Device 1 (300) has determined that it wants to transition Lane A from the L0 power state to the L0s power state and keep Lane B in the L0 power state. To accomplish this, Device 1 (300) finishes any operations related to sending the current data packets in each lane. In this embodiment, Device 1 (300) finishes sending the current packets in each lane, Packet 312 in Lane A and Packet 314 in Lane B. Next, Device 1 sends an electrical idle ordered set (EIOS) 316 in Lane A and idle symbols 318 in Lane B.  See para 25).  
In regard to claims 38, 43, 51, Sherma et al. disclose the port to: send the EIOS on the second number of lanes during the SKP OS interval (in Sherma, device 1 (400) sends a skip ordered set (SOS) (420 and 422) in both Lane A and Lane B after transmitting the FTS sequences. The SOS is sent to allow the lanes to deskew. At this point all lanes that had the SOS sent become active and data packets can once again be sent on both Lane A and Lane B from Device 1 (400) to Device 2 (402). In one embodiment, if any lane fails to come out of the L0s state by not achieving symbol lock or by some other issue this will bring the link into the Recovery state. The Recovery state in the PCI-Express.TM. specification forces all lanes in both directions to become active and the link can be brought back up that way.  See para 33); and send the SKP OS on the first number of lanes during a SKP OS interval (in Sherma, device 1 (400) sends a skip ordered set (SOS) (420 and 422) in both Lane A and Lane B after transmitting the FTS sequences. The SOS is sent to allow the lanes to deskew. At this point all lanes that had the SOS sent become active and data packets can once again be sent on both Lane A and Lane B from Device 1 (400) to Device 2 (402). In one embodiment, if any lane fails to come out of the L0s state by not achieving symbol lock or by some other issue this will bring the link into the Recovery state. The Recovery state in the PCI-Express.TM. specification forces all lanes in both directions to become active and the link can be brought back up that way.  See para 33).
(in Sherma, a x16 PCI-Express.TM. link can have up to 15 of its lanes turned off (i.e. transitioned from the L0 power state to the L0s power state). At least one lane must remain operational in the L0 power state or return from L0s state to L0 so at least the UpdateFC flow control packets can continue to be sent periodically. This saves significant power because the transmitters (304 and 306) and their corresponding receivers on the other device consume a large portion of the power that Device 1 (300) and Device 2 (302) consume and in the above referenced case, 15/16 this of them are turned off. Any combination of lanes can be turned on or off based on the needs of data throughput performance as well as power consumption savings.  See para 27).
In regard to claims 40, 47, 53, Sherma et al. disclose the port to: transmit data on the first number of lanes (in Sheram, lane A is in the L0s power state and Lane B is fully operational in the L0 power state. In one embodiment, Device 1 (400) has determined that it wants to transition Lane A from the L0s power state to the L0 power state and keep Lane B in the L0 power state. To accomplish this, Device 1 (400) finishes any operations related to sending the current data packet in fully operational Lane B. In this embodiment, Device 1 (400) finishes sending Packet 414 in Lane B. At this point, Lane A is still in electrical idle 412. Next, Device 1 (400) transmits one or more fast training sequences (FTS) (416 and 418) across both lanes, Lane A and Lane B to Device 2 (402). In one embodiment, Device 2 (402) requires Device 1 (400) to send multiple FTS's in each lane. See para 32); transmit an electrical idle exit ordered set (EIEOS) on the additional lanes (in Sherma, device 1 (400) sends a skip ordered set (SOS) (420 and 422) in both Lane A and Lane B after transmitting the FTS sequences. The SOS is sent to allow the lanes to deskew. At this point all lanes that had the SOS sent become active and data packets can once again be sent on both Lane A and Lane B from Device 1 (400) to Device 2 (402). In one embodiment, if any lane fails to come out of the L0s state by not achieving symbol lock or by some other issue this will bring the link into the Recovery state. The Recovery state in the PCI-Express.TM. specification forces all lanes in both directions to become active and the link can be brought back up that way.  See para 33); transmit training sequences on the additional lanes (in Sherma, lane A is in the L0s power state and Lane B is fully operational in the L0 power state. In one embodiment, Device 1 (400) has determined that it wants to transition Lane A from the L0s power state to the L0 power state and keep Lane B in the L0 power state. To accomplish this, Device 1 (400) finishes any operations related to sending the current data packet in fully operational Lane B. In this embodiment, Device 1 (400) finishes sending Packet 414 in Lane B. At this point, Lane A is still in electrical idle 412. Next, Device 1 (400) transmits one or more fast training sequences (FTS) (416 and 418) across both lanes, Lane A and Lane B to Device 2 (402). In one embodiment, Device 2 (402) requires Device 1 (400) to send multiple FTS's in each lane. See para 32); and transmit data on the third number of lanes (in Sheram, lane A is in the L0s power state and Lane B is fully operational in the L0 power state. In one embodiment, Device 1 (400) has determined that it wants to transition Lane A from the L0s power state to the L0 power state and keep Lane B in the L0 power state. To accomplish this, Device 1 (400) finishes any operations related to sending the current data packet in fully operational Lane B. In this embodiment, Device 1 (400) finishes sending Packet 414 in Lane B. At this point, Lane A is still in electrical idle 412. Next, Device 1 (400) transmits one or more fast training sequences (FTS) (416 and 418) across both lanes, Lane A and Lane B to Device 2 (402). In one embodiment, Device 2 (402) requires Device 1 (400) to send multiple FTS's in each lane. See para 32).
In regard to claim 41, Sharma et al. disclose a method comprising: transmitting data across a multilane link using an active link state (L0 state) (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Sharma discloses device 1 (200) has a transmitter 204 that sends data serially on two wires 206 and 208. The two wires comprise a differential signal pair. The first wire 206 sends the signal itself and the second wire 208 sends the inverse of the signal. Device 2 (202) has a receiver 210 that receives the signals from the differential signal pair (206 and 208) transmitted by device 1 (200). Additionally, a second differential signal pair comprising wires 214 and 216 is utilized to send signals from the device 2 (202) transmitter 212 to the device 1 (200) receiver 218. This set of four wires comprises one lane of a full-duplex differential serial link.  See para 17),

    PNG
    media_image1.png
    1044
    778
    media_image1.png
    Greyscale

the active link state using each lane of the multilane link, the multilane link comprising a first subset of lanes and a second subset of lanes (in Sharma, both device 1 (200) and device 2 (202) have logic incorporated to transition one or more lanes from the L0 power state to the L0s power state. In one embodiment, if N is the number of lanes in the link, device 1 and device 2 each have the capability to transition 1 to N-1 transmission lanes in the link from the L0 power state to the L0s power state. In this embodiment, once the 1 to N-1 transmission lanes have been transitioned to the L0s power state, the remaining lane(s) that are still fully operational in the L0 power state to transmit the mandatory UpdateFC flow control packets.  See para 20); receiving a request to transmit data using a partial link width state (L0 p state), the request indicating the first subset of lanes for transmission of data  (in Sherma, one of the two devices acts as a master and the other as a slave. Thus, in this embodiment, one device determines all lanes that are on or off for both devices. In this embodiment, the master initiates the reduction in the number of operational lanes by transmitting EIOS sets on the one or more lanes that are to be deactivated (i.e., turned off). The EIOS sets are followed by electrical idle while the other lanes carry normal idle patterns. The slave replies back with EIOS sets on those lanes after which the master and slave can resume normal transaction layer packet (TLP)/DLLP transmission on the new set of reduced lanes.  See para 36); deactivating the second subset of lanes (in Sherma, one of the two devices acts as a master and the other as a slave. Thus, in this embodiment, one device determines all lanes that are on or off for both devices. In this embodiment, the master initiates the reduction in the number of operational lanes by transmitting EIOS sets on the one or more lanes that are to be deactivated (i.e., turned off). The EIOS sets are followed by electrical idle while the other lanes carry normal idle patterns. The slave replies back with EIOS sets on those lanes after which the master and slave can resume normal transaction layer packet (TLP)/DLLP transmission on the new set of reduced lanes.  See para 36); and transmitting data on the first subset of lanes (in Sherma, Device 1 (300) has determined that it wants to transition Lane A from the L0 power state to the L0s power state and keep Lane B in the L0 power state. To accomplish this, Device 1 (300) finishes any operations related to sending the current data packets in each lane. In this embodiment, Device 1 (300) finishes sending the current packets in each lane, Packet 312 in Lane A and Packet 314 in Lane B. Next, Device 1 sends an electrical idle ordered set (EIOS) 316 in Lane A and idle symbols 318 in Lane B.  See para 25).
In regard to claim 43, Sharma et al. disclose further transmit an electrical idle ordered set (EIOS) on the second subset of lanes during a skip ordered set (SKP OS) interval (in Sherma, one of the two devices acts as a master and the other as a slave. Thus, in this embodiment, one device determines all lanes that are on or off for both devices. In this embodiment, the master initiates the reduction in the number of operational lanes by transmitting EIOS sets on the one or more lanes that are to be deactivated (i.e., turned off). The EIOS sets are followed by electrical idle while the other lanes carry normal idle patterns. The slave replies back with EIOS sets on those lanes after which the master and slave can resume normal transaction layer packet (TLP)/DLLP transmission on the new set of reduced lanes.  See para 36).
In regard to claim 44, Sharma et al. disclose further transmit skip ordered sets (SKP OS) on the first number of lanes during the SKP OS interval  (in Sherma, one of the two devices acts as a master and the other as a slave. Thus, in this embodiment, one device determines all lanes that are on or off for both devices. In this embodiment, the master initiates the reduction in the number of operational lanes by transmitting EIOS sets on the one or more lanes that are to be deactivated (i.e., turned off). The EIOS sets are followed by electrical idle while the other lanes carry normal idle patterns. The slave replies back with EIOS sets on those lanes after which the master and slave can resume normal transaction layer packet (TLP)/DLLP transmission on the new set of reduced lanes.  See para 36).
In regard to claim 48, Sharma et al. disclose a system comprising: a first component comprising a downstream port (DSP) (item 204 of figure 2); a second component comprising an upstream port (USP) (item 218 of figure 2) (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Sharma discloses device 1 (200) has a transmitter 204 that sends data serially on two wires 206 and 208. The two wires comprise a differential signal pair. The first wire 206 sends the signal itself and the second wire 208 sends the inverse of the signal. Device 2 (202) has a receiver 210 that receives the signals from the differential signal pair (206 and 208) transmitted by device 1 (200). Additionally, a second differential signal pair comprising wires 214 and 216 is utilized to send signals from the device 2 (202) transmitter 212 to the device 1 (200) receiver 218. This set of four wires comprises one lane of a full-duplex differential serial link.  See para 17),

    PNG
    media_image1.png
    1044
    778
    media_image1.png
    Greyscale

a multilane link interconnecting the DSP and the USP, the multilane link comprising a total number of lanes, the total number of lanes comprising a first (in Sharma, both device 1 (200) and device 2 (202) have logic incorporated to transition one or more lanes from the L0 power state to the L0s power state. In one embodiment, if N is the number of lanes in the link, device 1 and device 2 each have the capability to transition 1 to N-1 transmission lanes in the link from the L0 power state to the L0s power state. In this embodiment, once the 1 to N-1 transmission lanes have been transitioned to the L0s power state, the remaining lane(s) that are still fully operational in the L0 power state to transmit the mandatory UpdateFC flow control packets.  See para 20); the DSP to: transmit data on the link using each lane of the total number of lanes; receive, from the USP, a request to reduce a number of active lanes from the total number of lanes to the first number of lanes (in Sherma, each device may have the capability to selectively put one or more of its transmission lanes into the L0s power savings state from the fully operational L0 power state.  See para 22); during a skip ordered set (SKP OS) interval: send an electrical idle ordered set (EIOS) to the USP instead of a SKP OS on the second number of lanes (in Sherma, one of the two devices acts as a master and the other as a slave. Thus, in this embodiment, one device determines all lanes that are on or off for both devices. In this embodiment, the master initiates the reduction in the number of operational lanes by transmitting EIOS sets on the one or more lanes that are to be deactivated (i.e., turned off). The EIOS sets are followed by electrical idle while the other lanes carry normal idle patterns. The slave replies back with EIOS sets on those lanes after which the master and slave can resume normal transaction layer packet (TLP)/DLLP transmission on the new set of reduced lanes.  See para 36), and send a SKP OS on the first number of lanes to the USP (in Sherma, one of the two devices acts as a master and the other as a slave. Thus, in this embodiment, one device determines all lanes that are on or off for both devices. In this embodiment, the master initiates the reduction in the number of operational lanes by transmitting EIOS sets on the one or more lanes that are to be deactivated (i.e., turned off). The EIOS sets are followed by electrical idle while the other lanes carry normal idle patterns. The slave replies back with EIOS sets on those lanes after which the master and slave can resume normal transaction layer packet (TLP)/DLLP transmission on the new set of reduced lanes.  See para 36); and after the SKP OS interval, send data on the first number of lanes to the USP (in Sherma, Device 1 (300) has determined that it wants to transition Lane A from the L0 power state to the L0s power state and keep Lane B in the L0 power state. To accomplish this, Device 1 (300) finishes any operations related to sending the current data packets in each lane. In this embodiment, Device 1 (300) finishes sending the current packets in each lane, Packet 312 in Lane A and Packet 314 in Lane B. Next, Device 1 sends an electrical idle ordered set (EIOS) 316 in Lane A and idle symbols 318 in Lane B.  See para 25).  
	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claims 36-37, 42, 45, 49-50, 54-55 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Sharma et al. in view of Iyer et al. (US Pub No. 2014/0115207).
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.
In regard to claims 36, 42, 49, Sharma et al. disclose the claimed subject matter as discussed above except the teaching of the port to send an acknowledgment message across the link acknowledging the request to transmit data using the first number of lanes.   However Iyer et al. disclose link agent sends an acknowledgement message across the link to acknowledge the request to transmit data using the first number of lanes (as shown in Fig. 12, which is reproduced below for ease of reference and convenience, Iyes discloses link width state: agent communicates with the final lane map to remote transmitter. Receiver receives the information and decodes. Receiver may record a configured lane map in a structure after checkpoint of a previous lane map value in a second structure. Receiver may also respond with an acknowledge ("ACK").  See para 70).

    PNG
    media_image2.png
    967
    607
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Iyes et al. into the teachings of Sherma et al. because each of Iyes et al. and Sherma et al. teach the port configuration with power saving features and further, because combining the prior art elements of Iyes et al. with Sherma et al. according to known methods would have yielded predictable results, using the techniques of Iyes et al. would have improved Sherma et al. in the same way, and applying the techniques of Iyes et al. to improve Sherma et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve the power saving on PCIe bus). [See MPEP 2143].
In regard to claims 37, 45, 50, Sherma et al. disclose wherein the first number of lanes is greater than the second number of lanes (in Sharma, both device 1 (200) and device 2 (202) have logic incorporated to transition one or more lanes from the L0 power state to the L0s power state. In one embodiment, if N is the number of lanes in the link, device 1 and device 2 each have the capability to transition 1 to N-1 transmission lanes in the link from the L0 power state to the L0s power state. In this embodiment, once the 1 to N-1 transmission lanes have been transitioned to the L0s power state, the remaining lane(s) that are still fully operational in the L0 power state to transmit the mandatory UpdateFC flow control packets.  See para 20); the (in Sherma, each device may have the capability to selectively put one or more of its transmission lanes into the L0s power savings state from the fully operational L0 power state.  See para 22).  But Sherma et al. do not disclose the port to send an acknowledgment message across the link acknowledging the request to transmit data using the first number of lanes.   However Iyer et al. disclose link agent sends an acknowledgement message across the link to acknowledge the request to transmit data using the first number of lanes (as shown in Fig. 12, which is reproduced below for ease of reference and convenience, Iyes discloses link width state: agent communicates with the final lane map to remote transmitter. Receiver receives the information and decodes. Receiver may record a configured lane map in a structure after checkpoint of a previous lane map value in a second structure. Receiver may also respond with an acknowledge ("ACK").  See para 70).

    PNG
    media_image2.png
    967
    607
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Iyes et al. into the teachings of Sherma et al. because each of Iyes et al. and Sherma et al. teach the port configuration with power saving features and further, because combining the prior art elements of Iyes et al. with Sherma et al. according to known methods would have yielded predictable results, using the techniques of Iyes et al. would 
	In regard to claim 54, Iyes et al. disclose wherein the DSP is to transmit data using each lane of the total number of lanes during an active link state (L0) (in Iyes, a link can be initialized at a first number of lanes and later transition to a partial width state such that only a portion of the number of lanes is used. The partial width state can be designated as a lower power state, such as a L0p state. In one example, an L0c state can be used to transition from a L0 state where the first number of lanes is active to an L0p state where a lesser number of lanes are to be active. For instance, as shown in the example of FIG. 11, an link can be active at a first width 1110. In some instances, the first width can be the full width (e.g., at L0). In other instances, the link can transition from a first L0p state utilizing a first number of lanes to another L0p using a different number (or set) of lanes, among other examples. During a L0c window of the lanes in the first width, a L0p entry code 1120 can be transmitted. The L0p entry request 1120 can identify what new width should be applied. In some instances, the new link width can be predetermined and identified simply from the receipt of the L0p request 1120.  See para 94).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Iyes et al. into the teachings of Sherma et al. because each of Iyes et al. and Sherma et al. teach the port configuration with power saving features and further, because combining the prior art elements of Iyes et al. with Sherma et al. according to known methods would have yielded predictable results, using the techniques of Iyes et al. would have improved Sherma et al. in the same way, and applying the techniques of Iyes 
In regard to claim 55, Iyes et al. disclose wherein the DSP is to transmit data using the first number of lanes during a partial link width state (L0p) (in Iyes, a link can be initialized at a first number of lanes and later transition to a partial width state such that only a portion of the number of lanes is used. The partial width state can be designated as a lower power state, such as a L0p state. In one example, an L0c state can be used to transition from a L0 state where the first number of lanes is active to an L0p state where a lesser number of lanes are to be active. For instance, as shown in the example of FIG. 11, an link can be active at a first width 1110. In some instances, the first width can be the full width (e.g., at L0). In other instances, the link can transition from a first L0p state utilizing a first number of lanes to another L0p using a different number (or set) of lanes, among other examples. During a L0c window of the lanes in the first width, a L0p entry code 1120 can be transmitted. The L0p entry request 1120 can identify what new width should be applied. In some instances, the new link width can be predetermined and identified simply from the receipt of the L0p request 1120.  See para 94).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Iyes et al. into the teachings of Sherma et al. because each of Iyes et al. and Sherma et al. teach the port configuration with power saving features and further, because combining the prior art elements of Iyes et al. with Sherma et al. according to known methods would have yielded predictable results, using the techniques of Iyes et al. would have improved Sherma et al. in the same way, and applying the techniques of Iyes et al. to improve Sherma et al. would have yielded predictable results (e.g. there are 

	All claims are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2185